Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                              CASE NO.:

  DANIEL M. MORALES,
  LUIZ R. CARVALHO,
  MANUEL S. LEON,
  and other similarly situated individuals,

          Plaintiffs,

  v.

  EVENT EFFECTS GROUP LLC, and
  MITCH AMSTERDAM, individually,

        Defendants,
  ________________________________/


                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COME NOW the Plaintiffs DANIEL M. MORALES, LUIS R. CARVALHO, and

  MANUEL S. LEON, for themselves and on behalf of other similarly situated individuals, by and

  through the undersigned counsel, hereby sue Defendants EVENT EFFECTS GROUP LLC, and

  MITCH AMSTERDAM, individually, and alleges:

                                           INTRODUCTION

       1. Plaintiffs bring this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§201, et

          seq. ("the Act"). Section 216 (b) for jurisdictional placement).

       2. Plaintiffs contend that Defendants, in this case, violated the Fair Labor Standards Act by

          failing to pay the Plaintiffs and other similarly situated individuals the proper compensation

          for every overtime hour worked at the rate of time and one-half their regular rate.




                                              Page 1 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 2 of 14




     3. This action is intended to include every hourly-paid party rental employee, supervisors,

        and similarly situated individuals who worked for Defendants at any time during the past

        three (3) years.

                                 JURISDICTION AND VENUES

     4. This is an action to recover money damages for unpaid overtime wages under the United

        States laws. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

        U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

     5. The venue is proper in this Court because all the actions raised in this Complaint took place

        in Broward County, Florida, within this Court's jurisdiction.

                                               PARTIES

     6. At all times material to this action, Plaintiffs DANIEL M. MORALES, LUIS R.

        CARVALHO, and MANUEL S. LEON are residents of Broward County, within the

        jurisdiction of this Court. Plaintiffs are covered employees for purposes of the Act.

     7. At all times material to this action, Defendant EVENT EFFECTS GROUP LLC

        (hereinafter EVENT EFFECTS GROUP, or Defendant) is a Florida corporation that has a

        place of business within the jurisdiction of this Court.

     8. At all times material to this action, Plaintiffs were engaged in commerce within the

        meaning of §206 and §207 of the FLSA.

     9. At all times material to this action, Plaintiffs were employees of Defendant within the

        meaning of §203 of the FLSA.

     10. At all times material to this action, Defendant was Plaintiffs' employer, within the meaning

        of §203 of the FLSA.

     11. Defendant was and continues to be an employer within the meaning of the FLSA.



                                            Page 2 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 3 of 14




     12. At all times material to this action, Defendant was and continue to be an enterprise engaged

        in interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

        203(s)(1)(A). Defendant provides party rental services to the public and, through its

        business activity, affects interstate commerce. Defendant has more than two employees

        recurrently engaged in commerce or the production of goods for commerce by regularly

        and recurrently using interstate commerce's instrumentalities to accept and solicit funds

        from non-Florida sources by using electronic devices to authorize credit card transactions.

     13. At all times material to this action, the annual gross revenue of the Employer/Defendant

        was always more than $500,000 per annum.

     14. At all times material to this action, Plaintiffs and those similarly situated employees were

        employed by an enterprise engaged in interstate commerce. Plaintiffs and those similarly

        situated worked as Party rental employees, and through their daily activities, Plaintiffs and

        those similarly situated, not only regularly, handled, or otherwise worked on goods and/or

        materials that had been produced for commerce and moved in interstate commerce at any

        time in business. Therefore, there is FLSA individual coverage.

     15. At all times material to this action, Plaintiffs' work was essential to the business performed

        by Defendant.

     16. By reason of the foregoing, Defendant's business activities involve those to which the Fair

        Labor Standards Act applies.

     17. The individual Defendant MITCH AMSTERDAM was and is now the owner/officer and

        manager of Defendant Corporation EVENT EFFECTS GROUP. Defendant MITCH

        AMSTERDAM is the employer of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].



                                             Page 3 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 4 of 14




     18. All the actions raised in this Complaint took place in Broward County, Florida, within this

        Court's jurisdiction.

                                    STATEMENT OF FACTS

     19. This cause of action is brought by Plaintiffs DANIEL M. MORALES, LUIS R.

        CARVALHO, and           MANUEL S. LEON as a collective action to recover from the

        Defendants overtime compensation liquidated damages, and the costs and reasonable

        attorney's fees under the provisions of the Fair Labor Standards Act, as amended, 29 U.S.C.

        § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiffs and all other current and

        former employees similarly situated to Plaintiffs ("the collective class members") and who

        worked over forty (40) hours during one or more weeks on or after March 2018, (the

        "relevant time") without being adequately compensated.

     20. Defendant EVENT EFFECTS GROUP WALDORF is a full-service event production and

        party rental company specializing in planning and designing significant events. Defendant

        rents lighting, sound equipment, furniture, decor, tents, etc.

     21. Defendants EVENT EFFECTS GROUP and MITCH AMSTERDAM employed Plaintiff

        DANIEL M. MORALES from approximately November 01, 2018, to February 02, 2020,

        or 65 weeks. Plaintiff was hired as a non-exempted, full-time, hourly employee. Plaintiff's

        last wage-rate was $14.00 an hour.

     22. Defendants EVENT EFFECTS GROUP and MITCH AMSTERDAM employed Plaintiff

        LUIZ R. CARVALHO from approximately October 01, 2017, to December 08, 2020, or

        114 weeks. However, for FLSA purposes, Plaintiff's relevant employment period is 89

        weeks. Plaintiff was hired as a non-exempted, full-time, hourly employee. Plaintiff's last

        wage-rate was $15.50 an hour.



                                             Page 4 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 5 of 14




     23. Defendants EVENT EFFECTS GROUP and MITCH AMSTERDAM employed Plaintiff

        MANUEL S. LEON from approximately October 03, 2017, to March 12, 2020, or 127

        weeks. However, for FLSA purposes, Plaintiff's relevant employment period is 103 weeks.

        Plaintiff was hired as a non-exempted, full-time, hourly employee. Plaintiff's last wage-

        rate was $14.00 an hour.

     24. Plaintiffs' job duties consisted of but were not limited to warehousing work, driving,

        loading, unloading, assemble and disassemble equipment, construction, installation, set-up

        furniture, florals, decorations, etc.    Plaintiff performed all tasks associated with the

        production of an event.

     25. During their relevant employment period with the Defendants, Plaintiffs had a very

        irregular schedule. Plaintiffs worked six or more days, day and night shifts, a minimum

        average of 80 hours per week. Plaintiffs were not able to take bonafide lunch periods.

     26. Plaintiffs worked more than 40 hours every week, but they were not paid for all their

        working hours. Plaintiffs were paid a different number of O/T hours at their regular wage

        rate. However, the remaining O/T hours were not paid at any rate, not even at the minimum

        wage rate.

     27. Plaintiff clocked in and out, and they also signed timesheets. The Defendants were in

        complete control of Plaintiffs' schedule, and they were able to keep track of the time

        worked by Plaintiffs and other similarly situated individuals.

     28. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).




                                             Page 5 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 6 of 14




     29. Plaintiffs were paid bi-weekly with checks without any paystubs showing the number of

        days and hours worked, wage rate paid, employee taxes deducted, etc. Plaintiffs had no

        access to check the number of days and hours worked.

     30. Plaintiffs disagreed with the number of hours paid to them, and they complained many

        times. Plaintiffs allege that Defendants manipulated time-records to reflect fewer hours

        worked every week.

     31. Despite regularly requesting Plaintiffs and other similarly situated employees to work more

        than 40 hours, Defendants did not pay Plaintiffs the required overtime rate, as established

        by the Fair Labor Standards Act.

     32. Plaintiffs had seen many other similarly situated employees working overtime hours

        without being compensated.

     33. Plaintiffs and other similarly situated individuals regularly worked overtime hours because

        of the demands and with approval and knowledge of their supervisors and managers. The

        practice of not being paid for hours in excess of 40 became accepted as a condition for the

        continued job.

     34. Defendants have a common pay policy and/or pay practice that violates the FLSA

        requirements of overtime pay for every hour in excess of 40, within a week.

     35. Plaintiffs and other similarly situated individuals were paid for some overtime hours. Still,

        Defendants did not pay Plaintiffs at the rate of time and one-half their regular payment rate,

        as established by the FLSA.

     36. During the three years (3) preceding the filing of this Complaint, Defendants have violated

        Title 29 U.S.C. §207, in that:




                                             Page 6 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 7 of 14




            a. Plaintiffs and those similarly situated have worked hours over 40 in a week, which

                constitute additional unpaid overtime hours.

            b. Plaintiffs and those similarly situated have worked during meal breaks that

                constitute additional unpaid overtime hours.

            c. No payments, or insufficient payments and provisions for payment, have been made

                by Defendants to adequately compensate Plaintiffs and those similarly situated to

                Plaintiffs at the rate of one and one-half their regular rate for all hours worked in

                excess of forty (40) per workweek, as provided by the FLSA.

            d. Defendants did not maintain accurate and complete time records of hours worked

                by Plaintiff and other employees in the asserted class. The Defendants violated the

                record-keeping requirements of FLSA, 29 CFR Part 516.

            e. Defendants failed to post any notice, as required by the Fair Labor Standards Act,

                to inform employees of their federal rights to overtime and minimum wage

                payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     37. Defendants knowingly, willfully, or with reckless disregard carried out its illegal pattern

        or practice of failing to pay proper overtime compensation to Plaintiffs and other similarly

        situated individuals.

     38. The additional persons who may become Plaintiffs in this action are employees and former

        employees of Defendants who are and who were subject to the unlawful payroll practices

        and procedures of Defendants and were not paid regular and/or overtime wages at the rate

        of time and one half of their regular rate of pay for all overtime hours worked over forty.




                                            Page 7 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 8 of 14




     39. Plaintiffs are not in possession of time and payment records, and without the benefit of

        Discovery, it is impossible to offer an accurate Statement of Claim. When Defendants

        produce employment records, Plaintiffs will file an accurate Statement of Claim.

                                  COLLECTIVE ALLEGATIONS

     40. Plaintiffs and the putative collective class members were all "party rental employees, and

        party rental supervisors," and they performed the same or similar job duties as one another.

        These job duties consisted of but were not limited to warehousing work, driving, loading,

        unloading, assemble and disassemble equipment, construction and installation, set-up

        furniture, florals, and decorations. Plaintiffs performed all tasks associated with the

        production of an event.

     41. Plaintiffs and the putative collective class members were subjected to the same pay

        provisions, and they were not compensated for all overtime hours worked because of

        Defendants' common policies and practices, including but not limited to the following:

            a. Plaintiffs and those similarly situated have worked hours over 40 in a week, which

                constitute additional unpaid overtime hours.

            b. Plaintiffs and those similarly situated have worked during meal breaks that

                constitute additional unpaid overtime hours.

            c. No payments, or insufficient payments or provisions for payment, have been made

                by Defendants to properly compensate Plaintiffs and those similarly situated to

                Plaintiffs at the rate of one and one-half their regular rate for all hours worked in

                excess of forty (40) per workweek, as provided by the FLSA.




                                            Page 8 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 9 of 14




            d. Defendants did not maintain accurate and complete time records of hours worked

                by Plaintiff and other employees in the asserted class. The Defendants violated the

                record-keeping requirements of FLSA, 29 CFR Part 516.

            e. Defendants failed to post any notice, as required by the Fair Labor Standards Act,

                to inform employees of their federal rights to overtime and minimum wage

                payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     42. Defendants' uniform payment method to Plaintiffs and the putative collective class

        members resulted in a violation of the FLSA overtime payment requirements and the

        failure to pay Plaintiffs and the putative collective class members the required overtime

        wages due.

     43. These policies and practices were applied to the Plaintiffs and the putative collective class

        members.

     44. Therefore, the putative collective class members are properly defined as:

            1. All Event Effects Group' party rental employees and supervisors who worked
               for Defendant Event Effects Group, located at 2059 Blount Rd, Pompano
               Beach, FL 33069, at any time from March 23, 2021, to the present, and who:

            2. Who currently works as party rental employees and party rental supervisors
               at Event Effects Group at the above-mentioned location.

            3. Who worked in excess of forty (40) hours every week and were not paid proper
               overtime payment, at the rate of time and one-half his regular rate for all hours
               worked in excess of forty (40) every week.


     45. Defendants knowingly, willfully, or reckless disregard carried out its illegal pattern or

        practice of failing to pay overtime wages to Plaintiffs and the putative collective class

        members.




                                             Page 9 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 10 of 14




                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     46. Plaintiffs DANIEL M. MORALES, LUIS R. CARVALHO, and MANUEL S. LEON re-

        adopt every factual allegation as stated in paragraphs 1-44 above as if set out in full herein.

     47. In the three years preceding the filing of the Complaint in this action, in one or more

        workweeks, Plaintiffs and other similarly situated party rental employees, worked hours in

        excess of (40) for which Plaintiffs and other similarly situated party rental employees were

        not compensated at the statutory rate of time and one-half their regular rate.

     48. Plaintiffs and other similarly situated party rental employees were and are entitled to be

        paid at the statutory rate of time and one-half their regular rate for all hours worked in

        excess of forty (40) in a workweek.

     49. Defendants' actions were willful and showed reckless disregard for the provisions of the

        FLSA, as evidenced by its failure to compensate Plaintiffs and other Party rental employees

        at the statutory rate of time and one-half their regular rate for all overtime hours worked

        when it knew or should have known when was due.

     50. During the three years preceding the filing of this action, other party-rental employees and

        party rental supervisors were not paid proper overtime hours in one or more weeks because

        Defendants have the policy and practice of not paying the statutory overtime rate at one

        and one-half their regular rate of pay for such hours, pursuant to Defendants' policies, plans,

        and practices which were equally applicable to Plaintiffs and the collective class members.

     51. Upon information and belief, Defendants did not maintain accurate time records of hours

        worked by Plaintiffs and other similarly situated employees. Defendants violated the

        record-keeping requirements of FLSA, 29 CFR Part 516.



                                            Page 10 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 11 of 14




     52. Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     53. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §207 (a) (1). Plaintiffs and the collective class members performed services and

        worked over the maximum hours provided by the Act. Still, no provision was made by the

        Defendants to properly pay them at the rate of time and one-half for all hours worked in

        excess of forty hours (40) per workweek as provided in said Act.

     54. Defendants knew and showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiffs and similarly situated individuals these overtime wages since the

        commencement of Plaintiffs' and those similarly situated employee's employment with

        Defendants as set forth above, and Plaintiffs' and those similarly situated individuals are

        entitled to recover double damages.

     55. At times mentioned, the individual Defendant MITCH AMSTERDAM was the owner and

        manager of EVENT EFFECTS GROUP. Defendant MITCH AMSTERDAM was the

        employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

        the "Fair Labor Standards Act" [29 U.S.C. § 203(d)]. In that, this individual Defendant

        acted directly in the interests of EVENT EFFECTS GROUP concerning their employees,

        including Plaintiffs and others similarly situated. Defendant MITCH AMSTERDAM had

        absolute financial and operational control of the Corporation, determining terms and

        working conditions of Plaintiff and other similarly situated employees, and he is jointly

        and severally liable for Plaintiff's damages.



                                           Page 11 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 12 of 14




     56. Defendants EVENT EFFECTS GROUP and MITCH AMSTERDAM willfully and

         intentionally refused to pay Plaintiffs and those similarly situated individuals overtime

         wages at the rate of time and one-half their regular rate, as required by the law of the United

         States and remain owing Plaintiffs and those similarly situated individuals these overtime

         wages since the commencement of their employment with Defendants as set forth above.

     57. Plaintiffs DANIEL M. MORALES, LUIS R. CARVALHO, and MANUEL S. LEON for

         themselves and on behalf of other similarly situated individuals have retained the law

         offices of the undersigned attorney to represent them in this action and are obligated to pay

         a reasonable attorneys' fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs DANIEL M. MORALES, LUIS R. CARVALHO, and MANUEL S.

  LEON, and those similarly situated respectfully request that this Honorable Court:

         A. An order conditionally certifying this action as a collective action.

         B. Issuance of a declaratory judgment that Defendants EVENT EFFECTS GROUP and

             MITCH AMSTERDAM's practices, as alleged in this Collective Action Complaint, are

             unlawful.

         C. Requiring Defendants EVENT EFFECTS GROUP and MITCH AMSTERDAM

             provide the names and current (or best known) mailing and e-mail addresses of

             similarly situated individuals.

         D. Authorizing Notice of this collective action, or that the Court issue such Notice to all

             similarly situated individuals informing them that this civil action has been filed, of the

             nature of the action, and of their right to join this lawsuit.

         E. Enter judgment for Plaintiffs DANIEL M. MORALES, LUIS R. CARVALHO, and



                                               Page 12 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 13 of 14




              MANUEL S. LEON, and other similarly situated individuals and against the

              Defendants EVENT EFFECTS GROUP and MITCH AMSTERDAM, based on

              Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

              and

          F. Award Plaintiffs DANIEL M. MORALES, LUIS R. CARVALHO, and MANUEL S.

              LEON, and other similarly situated, actual damages in the amount shown to be due for

              unpaid overtime compensation for hours worked over forty weekly, with interest; and

          G. Award Plaintiffs and other similarly situated an equal amount in double

              damages/liquidated damages; and

          H. Award Plaintiffs and those similarly situated individuals reasonable attorneys' fees and

              costs of suit; and

          I. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.




                                            JURY DEMAND

          Plaintiffs DANIEL M. MORALES, LUIS R. CARVALHO, and MANUEL S. LEON

  demand trial by jury of all issues triable as of right by jury.

  Dated: March 25, 2021

                                                     Respectfully submitted,



                                              Page 13 of 14
Case 0:21-cv-60659-RAR Document 1 Entered on FLSD Docket 03/25/2021 Page 14 of 14




                                        By: _/s/ Zandro E. Palma____
                                        ZANDRO E. PALMA, P.A.
                                        Florida Bar No.: 0024031
                                        9100 S. Dadeland Blvd.
                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone: (305) 446-1500
                                        Facsimile: (305) 446-1502
                                        zep@thepalmalawgroup.com
                                         Attorney for Plaintiffs and the Putative
                                        Collective Class Members




                                   Page 14 of 14
